Title: X. Thomas Barclay’s Commission to Negotiate with Morocco, 5–11 October 1785
From: Adams, John,American Commissioners,Jefferson, Thomas
To: 


            
              [5–11 October 1785]
            
            To all to whom these Presents shall come or, be may be made known.
            Whereas the United States of America in Congress Assembled, reposing special trust & confidence in the integrity prudence & ability of their trusty & well-beloved the Honble John Adams late one of their Ministers Plenipotentiary for negotiating a peace, and heretofore a Delegate in Congress from the State of Massachusetts & chief Justice of the Sd. State: the Honble Doctr. Benjamin Franklin their Minister Plenipotentiary at the court of Versailles & late another of their Ministers Plenipotentiary for negotiating a peace: and the Honble Thomas Jefferson a Delegate in Congress from the State of Virginia & late Governor of the sd State, did by their Commission under the seal of the United States & the signature of their then President, bearing date the twelfth day of May in the year of our Lord Christ one thousand seven hundred & eighty four, constitute & appoint the said John Adams Benjamin Franklin & Thomas Jefferson their Ministers Plenipotentiary, giving to them or a majority of them full powers & authority for the sd United States & in their name to confer, treat and negotiate with the Ambassador, Minister or Commissioner of His Majesty the Emperor of Morocco, vested with full & sufficient powers of & concerning a Treaty of Amity & Commerce as the case might be, to make & receive propositions for such a Treaty, & to conclude & sign the same transmitting it to the United States in Congress Assembled for their final ratification. And as it might so happen that the great and various affairs which the said United States had committed to the care & management of their sd. Ministers Plenipotentiary, might not admit of their meeting the Minister or Commissioner of which His Majesty the Emperor of Morocco might appoint to treat with them, of & concerning such Treaty, at a time & place that might otherwise be most convenient. Therefore The said United States in Congress Assembled, did on the eleventh day of March in the year of our Lord Christ one thousand seven hundred & eighty five, by their Commission under their seal & the signature of their President, authorize & empower their said three Ministers Plenipotentiary and the majority of them, by writing under their hands & seals to appoint & employ, and at pleasure to remove, such Agent in the said business as they, or the majority of them might think proper, which said Agent should have authority under directions & instructions of their said Ministers, to commence & prosecute negotiations & conferences for the said Treaty, with such person or persons on the part of His Majesty the Emperor of Morocco as to their said Ministers, or the majority of them should appear proper. Provided always that the Treaty in question should be signed by the said Ministers, but that preliminary articles thereto, might if previously approved by their said Ministers, or the majority of them be signed by the said Agent. And whereas Dr Benjamin Franklin one of the Ministers Plenipotentiary aforesaid is since returned to America.
            Now know ye, that we John Adams Minister Plenipoten[tiary] of the United States of America at the court of Great Britain and Thomas Jeffer[son] Minister Plenipotentiary of the said States at the court of France, two of the Ministers Plenipotentiary aforesaid & a majority of them, reposing special trust & confi[dence] in the integrity, prudence & ability of the Honble. Thomas Barclay Esqr Consul General of the United States in France, have constituted, appointed & employed, and do by these presents constitute appoint & employ him the said Thomas Barclay, as Agent in the business aforesaid, hereby giving him full authority under our direc[tions] and instructions, to commence & prosecute negotiations & conferences for the said Treaty with such person or persons on the part of the Emperor of Morocco, as His Majesty shall appoint & empower for that purpose. Provided always that the Treaty in question shall be signed by us, but that preliminary articles thereto may if previously approved by us, be signed by the said Agent.
            In testimony whereof we have hereto set our hands & seals
            
              
                London Octr. 5. 1785
                Paris 11 Otober 1785
              
              
                John Adams L.S.
                Ths Jefferson L.S.
              
            
            
          